DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment and Remarks dated on 4/21/2022 and Interview conducted on 7/29/2022.
Claims 1-26 as presented in the listing of claims below are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Stevens (Reg. No. 78970) on 7/29/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
1. (Currently Amended) 1. A system comprising a memory including program instructions and at least one processor configured to execute the program instructions for a method comprising:

            ingesting vehicle event data comprising time and latitude and longitude data for each of a number of events; and
            encoding the vehicle event data, the encoding comprising generating, for each of the events, a r using the latitude and longitude data for the event such that the geohash indicates a geographic area for the event, wherein the encoding the vehicle event data includes geohashing the latitude and longitude data to a rectangle defining the geographic area, the rectangle having edges proportional to a number of characters in the geohash;
            indexing the encoded vehicle event data by the generated geohash using an index;
            filtering the encoded vehicle event data based on a selected event and a location using the index, wherein the selected event is an event of interest selected from the group of a harsh brake, a harsh deceleration, and a harsh acceleration; and
            providing a data product having the filtered data to a customer.

2. (Currently Cancelled) 

3. (Currently Cancelled) 

4. (Currently Amended) The system of claim [[3]]1, wherein the harsh brake is defined as a deceleration in a predetermined period of time, and wherein the harsh acceleration is defined as an acceleration in another predetermined period of time.
5. (Currently Cancelled) 

6. (Previously Presented) The system of claim 1, wherein encoding the vehicle event data further comprises geohashing the latitude and longitude data to a shape defining the geographic area.

7. (Previously Presented) The system of claim 6, wherein the encoding the vehicle event data further comprises at least one of:
	encoding the geohash to identify a country;
	encoding the geohash to identify a state;
	encoding the geohash to identify a zip code; and
	encoding the geohash to a precision to uniquely identify a vehicle.

8. (Previously Presented) The system of claim 7, wherein encoding the vehicle event further comprises at least one of:
	encoding the geohash to 4 characters to identify the country;
	encoding the geohash to 5 characters to identify the state;
	encoding the geohash to 6 characters to identify the zip code; and
	encoding the geohash to 9 characters to uniquely identify a vehicle.

59. (Currently Cancelled) 

10. (Currently Amended) The system of claim [[9]]6, wherein, for each of the events the geohash that is generated has from 4 to 9 characters.

11. (Previously Presented) The system of claim I, wherein the at least one processor is configured to execute the instructions for the method further comprising:
	intra record filtering of the vehicle event data, wherein the filtering comprises filtering the vehicle event data that has a latency below a predetermined amount of time.

12. (Previously Presented) The system of claim 1, wherein the at least one processor is configured to execute the instructions for the method further comprising, for each of the events, mapping the geohash to a map database.

13. (Original) The system of claim 12, wherein the mapping further comprises mapping the geohash to a point of interest database.

14. (Previously Presented) The system of claim 1, wherein the at least one processor is configured to execute the instructions for the method further comprising:
	identifying a journey for a vehicle from the vehicle event data, wherein the journey identification comprises identifying whether a given vehicle's route or movement is for purposes of driving to a journey destination, and wherein the journey identification comprises:
	identifying an engine on or movement start for the vehicle;
	identifying and engine off or movement stop for the vehicle; and
	determining if the engine on or movement start and engine off or movement stop for the vehicle meets one or more criteria including: a minimum duration of travel, a minimum distance of travel, and a maximum dwell time for a stop for a vehicle.

15. (Original) The system of claim 14, wherein the minimum duration of travel comprises a duration of from about 60 to about 90 seconds.

16. (Original) The system of claim 14, wherein the dwell time for a stop is from about 30 to about 60 seconds.

17. (Original) The system of claim 14, wherein the minimum distance of travel is from about 100 meters to about 300 meters.

18. (Original) The system of claim 17, wherein the minimum distance of travel is 200 meters.

19. (Original) The system of claim 18, wherein a minimum distance x is defined to an index including about 50% tolerance of the minimum distance x.

20. (Original) The system of claim 1, wherein the system is configured to provide active vehicle detection.

21. (Previously Presented) The system of claim 20, wherein the at least one processor is configured to execute instructions for the active vehicle detection, and wherein the active vehicle detection comprises identifying a vehicle path from a plurality of the events over a period of time.

22. (Previously Presented) The system of claim 21, wherein the at least one processor is configured to execute instructions for the active vehicle detection comprising: identifying the vehicle path from the plurality of events over the period of time, the identification comprising using a connected components algorithm and the connected components algorithm comprising identifying the vehicle path in a directed graph including the day of vehicle events, wherein in the graph, a node is a journey start or end and a connection between nodes is the identified vehicle path.

1023. (Previously Presented) The system of claim 1, wherein the processor is configured to execute instructions for validating the vehicle event data.

24. (Previously Presented) The system of claim 23, wherein the instructions for validating the vehicle event data further comprise:
	checking the vehicle event data for an attribute bound; and
	filtering data that does not conform to the attribute bound.

25. (Previously Presented) The system of claim 24, wherein the instructions for validating the vehicle event data further comprise:
	checking the vehicle event data for an attribute value; and
	filtering data that does not conform to the attribute value.

26. (Previously Presented) The system of claim 23, wherein the instructions for validating the vehicle event data further comprise:
	validating event record data with an inter record consistency criteria; and
	filtering the vehicle event data that does not meet the inter-record consistency criteria.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claim 1.

	The features “encoding the vehicle event data, the encoding comprising generating, for each of the events, a geohash using the latitude and longitude data for the event such that the geohash indicates a geographic area for the event, wherein the encoding the vehicle event data includes geohashing the latitude and longitude data to a rectangle defining the geographic area, the rectangle having edges proportional to a number of characters in the geohash” and “filtering the encoded vehicle event data based on a selected event and a location using the index, wherein the selected event is an event of interest selected from the group of a harsh brake, a harsh deceleration, and a harsh acceleration”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668